Title: Clérisseau’s Account of Expenditures for Architectural Plans, &c., 2 June 1786
From: Clérisseau, Charles Louis
To: Jefferson, Thomas


Deboursé pour Monsieur Jeferson


  Les plans de prisons, Coupe et elevation
2 Louis


  Les plans du model, premier et Rez de chaussé
2 Louis


  L’elevation de la facade
2 Louis


  Elevation Laterale
2 Louis


  Les antiquités de nismes
3 Louis


  Toutes les mesures et profil lexecution du model
1 Louis



12 Louis



Il faut observer que tous ces dessins ont eté obligé destrefait deux fois avant de les dessiner proprement.
